           Case 19-33215-KLP                         Doc 2          Filed 06/18/19 Entered 06/18/19 10:35:44        Desc Main
                                                                    Document     Page 1 of 16
                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA                                19-33215

                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

Name of Debtor(s):                   Chante L. Crawley                                          Case No:

This plan, dated         June 18, 2019           , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated                 .

                                 Date and Time of Modified Plan Confirmation Hearing:

                                 Place of Modified Plan Confirmation Hearing:


                       The Plan provisions modified by this filing are:


                       Creditors affected by this modification are:

1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                Included         Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                          Included         Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                                Included         Not included

2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $ 444.00                per   month   for   60    months.
Other payments to the Trustee are as follows:

                                                                                  Page 1

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
           Case 19-33215-KLP                         Doc 2          Filed 06/18/19 Entered 06/18/19 10:35:44                  Desc Main
                                                                    Document     Page 2 of 16

            The total amount to be paid into the Plan is $ 26,640.00              .
                                                                                                                                 19-33215
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 5,296.00 , balance due of the total fee of $ 5,296.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
Dinwiddie County Treasurer                    Taxes and certain other debts       300.00                             26.45  Month 47
                                                                                                                     83.01  Mos 48-50
                                                                                                                     24.51  Month 51
                                                                                                                     5 months
VA Department of Taxation                     Taxes and certain other debts       110.00                             9.70   Month 47
                                                                                                                     30.44  Mos 48-50
                                                                                                                     8.99   Month 51
                                                                                                                     5 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                        Purchase Date            Est. Debt Bal.            Replacement Value
-NONE-


           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
                                                                               Page 2

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
           Case 19-33215-KLP                         Doc 2          Filed 06/18/19 Entered 06/18/19 10:35:44               Desc Main
                                                                    Document     Page 3 of 16
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and   19-33215
                                                                                                                              1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description              Estimated Value                Estimated Total Claim
-NONE-
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment      To Be Paid By
Prestige Financial Services                  2016 Nissan Altima 88300           50.00
                                             miles
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or    Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                       Est. Term
Prestige Financial                       2016 Nissan Altima 88300              14,210.00                  6.5%            286.15 Mos 1-58
Services                                 miles                                                                            58months
           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 10 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                        Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.


                                                                               Page 3

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
           Case 19-33215-KLP                         Doc 2          Filed 06/18/19 Entered 06/18/19 10:35:44                        Desc Main
                                                                    Document     Page 4 of 16
Creditor                                 Collateral                       Regular           Estimated     Arrearage     Estimated Cure Monthly
                                                                          Contract          Arrearage     Interest Rate Period        19-33215
                                                                                                                                        Arrearage
                                                                          Payment                                                       Payment
Great Lakes                              student loan                     0.00              0.00          0%              0months

Internal Revenue Service                 income tax                       150.00            0.00          0%              0months


           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract      Estimated         Interest Rate Monthly Payment on
                                                                             Payment               Arrearage         on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:
Creditor                                              Type of Contract
Progressive Leasing                                   furniture

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                       contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                       arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                       indicated below.

Creditor                                     Type of Contract                      Arrearage              Monthly Payment for Estimated Cure Period
                                                                                                          Arrears
-NONE-
8.         Liens Which Debtor(s) Seek to Avoid.
           A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                       judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                       written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                       creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                       hearing.
Creditor                                     Collateral                            Exemption Basis        Exemption Amount        Value of Collateral
-NONE-


           B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                       will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                       should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                       relief. The listing here is for information purposes only.
Creditor                                     Type of Lien                        Description of Collateral              Basis for Avoidance
-NONE-

                                                                                       Page 4

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 19-33215-KLP                         Doc 2          Filed 06/18/19 Entered 06/18/19 10:35:44                   Desc Main
                                                                     Document     Page 5 of 16

9.          Treatment and Payment of Claims.
                                                                                                                                    19-33215
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions

                None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.

Dated:        June 18, 2019

/s/ Chante L. Crawley                                                                               /s/ Aubrey F. Hammond, Jr.
Chante L. Crawley                                                                                   Aubrey F. Hammond, Jr. 28256
Debtor                                                                                              Debtor's Attorney
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:               Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                           Certificate of Service
I certify that on        June 18, 2019           , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                    /s/ Aubrey F. Hammond, Jr.
                                                                                                    Aubrey F. Hammond, Jr. 28256
                                                                                                    Signature

                                                                                                    Attorney at Law
                                                                                                    16 North 8th Street
                                                                                                    Richmond, VA 23219
                                                                                                    Address

                                                                                                    804-644-2546
                                                                                                    Telephone No.

                                                  CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
                                                                       Page 5

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case 19-33215-KLP                         Doc 2          Filed 06/18/19 Entered 06/18/19 10:35:44                Desc Main
                                                                   Document     Page 6 of 16
I hereby certify that on         June 18, 2019            true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):                                                                                                         19-33215
  by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
  by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                              /s/ Aubrey F. Hammond, Jr.
                                                                                              Aubrey F. Hammond, Jr. 28256




                                                                               Page 6

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
              Case 19-33215-KLP                   Doc 2   Filed 06/18/19 Entered 06/18/19 10:35:44                               Desc Main
                                                          Document     Page 7 of 16

                                                                                                                                    19-33215
Fill in this information to identify your case:

Debtor 1                      Chante L. Crawley

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                             Occupation            QA analyst
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Suntrust Bank

       Occupation may include student        Employer's address    P.O. Box 85041
       or homemaker, if it applies.                                Attn: Bankruptcy Dept.
                                                                   Richmond, VA 23285

                                             How long employed there?         10 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        4,160.00      $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      4,160.00            $        N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 19-33215-KLP                Doc 2       Filed 06/18/19 Entered 06/18/19 10:35:44                                Desc Main
                                                        Document     Page 8 of 16

Debtor 1   Chante L. Crawley                                                                     Case number (if known)
                                                                                                                                       19-33215
                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      4,160.00       $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        439.83       $                N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $                N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $                N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $                N/A
     5e.    Insurance                                                                     5e.        $        578.50       $                N/A
     5f.    Domestic support obligations                                                  5f.        $          0.00       $                N/A
     5g.    Union dues                                                                    5g.        $          0.00       $                N/A
     5h.    Other deductions. Specify: 401k loan                                          5h.+       $        257.83 +     $                N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,276.16       $                N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,883.84       $                N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                N/A
     8b. Interest and dividends                                                           8b.        $              0.00   $                N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $                N/A
     8d. Unemployment compensation                                                        8d.        $              0.00   $                N/A
     8e. Social Security                                                                  8e.        $              0.00   $                N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.        $              0.00   $                N/A
     8g. Pension or retirement income                                                     8g.        $              0.00   $                N/A
                                               Federal and State Tax Refunds
     8h.    Other monthly income. Specify:     Amortized                                  8h.+ $                    1.00 + $                N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  1.00   $                N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,884.84 + $           N/A = $           2,884.84
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                  0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $         2,884.84
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
         Case 19-33215-KLP                       Doc 2       Filed 06/18/19 Entered 06/18/19 10:35:44                                   Desc Main
                                                             Document     Page 9 of 16

                                                                                                                                               19-33215
Fill in this information to identify your case:

Debtor 1                 Chante L. Crawley                                                                 Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                         No
      dependents names.                                                            son, son                             7, 9                   Yes
                                                                                                                                               No
                                                                                                                                               Yes
                                                                                                                                               No
                                                                                                                                               Yes
                                                                                                                                               No
                                                                                                                                               Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                          Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                               1,130.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                   0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                   0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                   0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                   0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                   0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                              page 1
        Case 19-33215-KLP                      Doc 2        Filed 06/18/19 Entered 06/18/19 10:35:44                                       Desc Main
                                                           Document      Page 10 of 16

Debtor 1     Chante L. Crawley                                                                         Case number (if known)
                                                                                                                                                19-33215
6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 240.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  30.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                  90.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                500.00
8.    Childcare and children’s education costs                                                 8. $                                                 50.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 30.00
10.   Personal care products and services                                                    10. $                                                  20.00
11.   Medical and dental expenses                                                            11. $                                                  25.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 190.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  10.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                     0.00
      15b. Health insurance                                                                15b. $                                                     0.00
      15c. Vehicle insurance                                                               15c. $                                                     0.00
      15d. Other insurance. Specify:                                                       15d. $                                                     0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    contingency expenses                                                21. +$                                                125.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       2,440.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       2,440.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               2,884.84
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,440.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 444.84

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
    Case 19-33215-KLP   Doc 2    Filed 06/18/19 Entered 06/18/19 10:35:44   Desc Main
                                Document      Page 11 of 16

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x
                                                                              19-33215
                        Alpha Recovery Corp
                        6912 S. Quentin St.
                        Unit 10
                        Englewood, CO 80112


                        Bank of Missouri
                        PO Box 85710
                        Bingham Lake, MN 56118


                        BetterMed Urgent Care
                        PO Box 14000
                        Belfast, ME 04915


                        Caine & Weiner
                        12005 Ford Rd
                        Dallas, TX 75234


                        Caldwell Pediatrics
                        2035 Waterside Rd
                        Ste. 105
                        Prince George, VA 23875


                        Capital One Bank
                        P.O. Box 71083
                        Attn: Bankruptcy Dept.
                        Charlotte, NC 28272


                        Chesterfield Oral Surgery, Inc
                        10110 Iron Bridge Road
                        Chesterfield, VA 23832


                        Chippenham JW Med Ctrs
                        P.O. Box 13620
                        Attn: Collections
                        Richmond, VA 23225


                        Chrysler Capital
                        PO Box 961275
                        Attn: Bankruptcy Dept.
                        Fort Worth, TX 76161


                        CJW Medical Center
                        PO Box 740760
                        Attn: Collections
                        Cincinnati, OH 45274
Case 19-33215-KLP   Doc 2    Filed 06/18/19 Entered 06/18/19 10:35:44   Desc Main
                            Document      Page 12 of 16

                                                                          19-33215
                    Dinwiddie County Treasurer
                    PO Bos 178
                    Dinwiddie, VA 23841


                    Dr. Kochurani Puthumana
                    215 Temple Ave
                    Colonial Heights, VA 23834


                    Fingerhut
                    P.O. Box 166
                    Newark, NJ 07101


                    Firstsource Advantage, LLC
                    P.O. Box 628
                    Buffalo, NY 14240


                    Great Lakes
                    PO Box 3059
                    Attn: Bankruptcy Dept.
                    Milwaukee, WI 53201


                    Harris Loftus PLLC
                    7900 Sudley Road
                    Ste. 608
                    Manassas, VA 20109


                    Internal Revenue Service
                    P.O. Box 7346
                    Philadelphia, PA 19101-7346


                    James River Emergency Group
                    PO Box 660827
                    Dallas, TX 75266


                    Jefferson Capital System
                    16 McLeland Road
                    Saint Cloud, MN 56303


                    Kings Creek Plantation
                    191 Cottage Cove Lane
                    Williamsburg, VA 23185
Case 19-33215-KLP   Doc 2    Filed 06/18/19 Entered 06/18/19 10:35:44   Desc Main
                            Document      Page 13 of 16

                                                                          19-33215
                    Kool Smiles
                    1090 Northchase Parkway SE
                    Ste 290
                    Marietta, GA 30067


                    Labcorp
                    PO Box 2240
                    Burlington, NC 27216


                    Levy Law Firm Co LPA
                    4452 Corporation Ln., Ste. 315
                    Virginia Beach, VA 23462


                    MCV Physcians
                    1601 Willow Lawn Drive
                    Ste. 275
                    Richmond, VA 23230


                    NCC
                    PO Box 9156
                    Alexandria, VA 22304


                    Neuro-Care Virginia
                    PO Box 11768
                    Richmond, VA 23230


                    Neurosurgical Associates
                    1651 N. Parham Rd
                    Henrico, VA 23229


                    NPAS Solutions, Inc.
                    PO Box 2248
                    Maryland Heights, MO 63043


                    Ortho Virginia
                    PO Box 75831
                    Baltimore, MD 21275-5831


                    Parrish & Lebar
                    5 East Franklin Street
                    Richmond, VA 23219
Case 19-33215-KLP   Doc 2    Filed 06/18/19 Entered 06/18/19 10:35:44   Desc Main
                            Document      Page 14 of 16

                                                                          19-33215
                    Patient First
                    P.o. Box 758941
                    Attn: Bankruptcy Dept.
                    Baltimore, MD 21275


                    Phoenix Financial Services
                    PO Box 361450
                    Indianapolis, IN 46236


                    POM Recoveries
                    PO Box 602
                    Lindenhurst, NY 11757


                    Prestige Financial Services
                    1420 S 500 West
                    Attn: Bankruptcy Dept.
                    Salt Lake City, UT 84115


                    Professional Account Services
                    P.O. Box 188
                    Brentwood, TN 37024


                    Progressive Insurance Co
                    PO Box 7247
                    Philadelphia, PA 19170


                    Progressive Leasing
                    256 W. Data Drive
                    Draper, UT 84020


                    Radiology Associates of Rich.
                    P.O. Box 79923
                    Attn: Bankruptcy Dept.
                    Baltimore, MD 21279


                    Receivables Management Sys.
                    7206 Hull Street, Ste. 211
                    Richmond, VA 23235


                    Republic Bank & Trust Company
                    PO Box 742628
                    Attn: Bankruptcy Dept.
                    Cincinnati, OH 45274
Case 19-33215-KLP   Doc 2    Filed 06/18/19 Entered 06/18/19 10:35:44   Desc Main
                            Document      Page 15 of 16

                                                                          19-33215
                    Southside Regional Med. Ctr
                    200 Medical Park Blvd
                    Petersburg, VA 23805-9274


                    Speedy Cash
                    PO Box 780408
                    Wichita, KS 67205


                    Sprint
                    P.O. Box 6419
                    Attn: Bankruptcy Dept.
                    Carol Stream, IL 60197


                    Transworld Systems, Inc.
                    PO Box 500 Virginia Dr
                    Ste. 514
                    Fort Washington, PA 19034


                    Tri-Cities Gastroenterology
                    1714 E. Hundred Rd
                    Ste. 104
                    Chester, VA 23836


                    TRS Recovery Services, Inc
                    P.O. Box 17170
                    Denver, CO 80217-0170


                    United Consumers Inc
                    14203 Telegraph Road
                    Woodbridge, VA 22192


                    VA Department of Taxation
                    P.O. Box 1115
                    Attn: Bankruptcy Dept.
                    Richmond, VA 23218


                    Virginia Emergency Group
                    PO Box 660827
                    Mail: 42643574
                    Dallas, TX 75266-0827


                    Virginia Physicians for Women
                    P.O. Box 6829
                    Richmond, VA 23230
Case 19-33215-KLP   Doc 2    Filed 06/18/19 Entered 06/18/19 10:35:44   Desc Main
                            Document      Page 16 of 16

                                                                          19-33215
                    West Creek Financial
                    4951 Lake Brook Dr
                    Glen Allen, VA 23060
